Dismissed and Memorandum Opinion filed January 29, 2009







Dismissed
and Memorandum Opinion filed January 29, 2009.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01177-CR
____________
 
ERIC DEMOND DOUGLAS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
174th District Court
Harris County, Texas
Trial Court Cause No. 1122749
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea, without an agreed recommendation on punishment, to
possession of between one and four grams of cocaine.  On September 3, 2008, the
trial court sentenced appellant to confinement for twenty-five years in the
Institutional Division of the Texas Department of Criminal Justice.  A timely
motion for new trial was filed.  Appellant=s notice of appeal was not filed
until December 23, 2008. 




A
defendant=s notice of appeal must be filed within ninety days after sentence is
imposed when the defendant has filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(2).  A notice
of appeal that complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the appeal.  Id. 
Under those circumstances it can take no action other than to dismiss the
appeal.  Id.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore. 
Do Not Publish C Tex. R. App. P.
47.2(b).